I.
Hall, J.
The judgment herein must be reversed. The second instruction, given for; plaintiff, told the jury that if they found for plaintiff, they might find for him such sum as would “compensate plaintiff for his humiliation and mortification resulting from his ejectement * * *.” For this, that instruction was erroneous.
In Logan v. R. R. Co. (77 Mo. 669), it is said : “If the conductor acted in good faith, with no malice toward *?plaintiff and used only such, force as was necessary to eject Mm, although mistaken as to his duty and plaintiff ’s right, it is no case for vindictive damages.”
II.
In the first instruction given for the plaintiff, the ■court, seems to have assumed that defendant’s regulation, in question, was reasonable. Treating that assumption as proper, we think that that instruction was erroneous.
By purchasing the round-trip ticket on March 29, the plaintiff acquired no right to ride on any particular train (Logan v. R. R. Co., supra), and it would seem to necessarily follow that he acquired no right to ride upon any particular class or classes of trains, unless, of course, the ticket so stated, or the defendant so informed plaintiff at the time of the purchase. The plaintiff, by the purchase of the ticket, acquired only the right to ride subject to the reasonable regulations of defendant. Logan v. R. R. Co., supra. We can perceive no difference between the regulations existing at the time of the purchase of the ticket and those made subsequent thereto. The real question, as we think, was: Did the plaintiff know, at the time he entered the caboose, that his ticket did not, under the reasonable regulations of defendant then in force, entitle him to a passage therein?” If he did so know, he was properly ejected from the caboose for failure to comply with those regulations.
The instruction was erroneous in confining plaintiff’s knowledge of defendant’s regulations to the time of the purchase of the ticket.
We do not feel called upon to express an opinion as to the reasonableness of defendant’s regulation in requiring the purchase of the ticket, in proof, with its peculiar conditions. And upon that question we express no opinion.
For the error mentioned under the first point, the judgment is reversed, and the cause is remanded.'
All concur.